Judgment *913unanimously affirmed. Memorandum: County Court properly directed that the sentence on the third count of the indictment, attempted murder in the second degree (Penal Law §§ 110.00, 125.25 [1]), run consecutively to the sentences on the first count, burglary in the first degree (Penal Law § 140.30 [3]), and the fifth count, robbery in the first degree (Penal Law § 160.15 [3]). “Consecutive sentences are proper for separate and distinct acts which violate more than one section of the Penal Law, even if such acts are part of a ‘continuous course of activity’ (People v Brown, 66 AD2d 223, 226)” (People v Hatch, 105 AD2d 549, 550-551; see, People v Gonsa, 220 AD2d 27, 32-33, lv denied 89 NY2d 923). We reject defendant’s contention that the imposition of consecutive terms of imprisonment renders the sentence unduly harsh or severe. We have considered defendant’s remaining contentions and conclude that they are lacking in merit. (Appeal from Judgment of Onondaga County Court, Burke, J.—Attempted Murder, 2nd Degree.) Present—Denman, P. J., Green, Balio, Boehm and Fallon, JJ.